Citation Nr: 1605868	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for anemia, to include as secondary to service-connected hepatitis C.  


REPRESENTATION

Appellant represented by:	Margaret Matthews, Agent



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1976 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In a May 2012 substantive appeal, the Veteran rested a hearing before the Board at his local RO.   In October 2015, the RO notified the Veteran that his hearing was scheduled for December 2015; however, he failed to report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(d).  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that in his February 2006 claim, the Veteran argued that his anemia is a symptom of his service-connected hepatitis C and reported in-service hospitalization for anemia at the Bethesda Naval Hospital in late 1986 or 1987.  He also specified in an April 2008 statement that his VA doctor informed him that hepatitis can cause anemia.  Therefore, it would appear that the Veteran is seeking both direct and secondary service connection for anemia.  However, the May 2010 notice letter only informed the Veteran of the information and evidence needed to substantiate a claim for direct service connection.  Therefore, the AOJ should ensure that the Veteran is provided proper notice.

Additionally, the Veteran has had several VA examinations for hepatitis, but has never had a VA examination specifically for his anemia.  The VA treatment records and these examination reports show diagnosis for alpha-thalassemia and anemia.  However, there is no opinion of record addressing the possibility of either direct or secondary service connection for anemia.  Given the current diagnosis, and the Veteran's statement that his doctor indicated that anemia may be related to his service-connected hepatitis, a medical opinion is needed.

Further, the Veteran has repeatedly reported having a one week of hospitalization in late 1986 or 1987 for anemia at the Bethesda Naval Hospital while in service.  Therefore, the AOJ should attempt to obtain any inpatient records that may be available.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for anemia.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.  

2.  The AOJ should contact the National Personnel Records Center, the Records Management Center, or any other appropriate facility and attempt to obtain in-patient or clinical records from the Bethesda Naval Hospital pertaining to anemia.  The Veteran has reported being hospitalized there for anemia for one week in 1986 or 1987.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for anemia.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include any records dated since March 2015.  A specific request should be made for records from the Boston or Jamaica Plain VAMC.

4.  After completing the preceding development, the Veteran should be afforded a VA examination to determine the nature and etiology of any anemia that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran currently has anemia that is causally or etiologically related to his military service, to include any symptomatology therein.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's anemia is either caused or permanently aggravated by his service-connected hepatitis C, including medications used to treat the disability.  In this regard, the examiner should discuss the Veteran's VA treatment for hepatitis C with interferon therapy, as reflected in a July 2004 progress note.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

